DETAILED ACTION
This Office Action is in response to After Final Amendment filed November 8, 2022.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 5, 6, 8, 10-13 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sasaki et al. (US 2005/0176194)
Regarding claims 1 and 3, Sasaki et al. disclose a semiconductor device (Fig. 14) comprising: a first semiconductor layer (semiconductor layer including 21p and 22p or semiconductor layer 21n and 22n) ([0063]) over an insulating substrate (SUB) ([0062]); a first insulating layer (43) ([0102]) over the first semiconductor layer and the insulating substrate; a first conductive layer (Gp or Gn) ([0102]) and a second conductive layer (rightmost BGx) ([0129]) over the first insulating layer; a second insulating layer (44) ([0102]) over the first conductive layer, the second conductive layer, and the first insulating layer (43); a second semiconductor layer (51) ([0187]) over the second insulating layer; a third conductive layer (52 or 53) ([0129]) and a fourth conductive layer (53 or 52) over the second semiconductor layer; a third insulating layer (45) ([0102]) over the third conductive layer and the fourth conductive layer; a fifth conductive layer (TGx) ([0129]) over the third insulating layer; a sixth conductive layer (24p or 24n) ([0063]-[0064]) over the second insulating layer (44), wherein the fifth conductive layer overlaps with the second conductive layer (rightmost BGx), the second semiconductor layer (51), the third conductive layer (52 or 53), and the fourth conductive layer (53 or 52) in plan view, wherein the first conductive layer (Gp or Gn) is overlapped with the first semiconductor layer (semiconductor layer including 21p and 22p or semiconductor layer including 21n and 22n) in plan view, wherein the second conductive layer is overlapped with the second semiconductor layer, wherein the first semiconductor layer serves as an active layer of a first transistor (FETp or FETn), wherein the second semiconductor layer serves as an active layer of a second transistor (PS), wherein a property of the first semiconductor layer (polysilicon semiconductor layer) ([0187]) is different from a property of the second semiconductor layer (amorphous silicon layer) ([0187]), wherein the first insulating layer (43) serves as a gate insulating layer of the first transistor, wherein the first conductive layer serves as a gate electrode of the first transistor, and wherein the sixth conductive layer (24p or 24n) is electrically connected to the first semiconductor layer (semiconductor layer including 21p and 22p or semiconductor layer including 21n and 22n) through a contact hole (hole inside which 24p or 24n is formed) provided in the first insulating layer (43) and the second insulating layer (44) (claim 1), wherein the second insulating layer (44) serves as a gate insulating layer of the second transistor (PS), and wherein the second conductive layer (rightmost BGx) serves as a gate electrode of the second transistor (claim 3).
Regarding claim 5, Sasaki et al. disclose a display device comprising the semiconductor device according to claim 1 and a display element ([0006]-[0009], [0019] and [0345]).
Please refer to the explanations of the corresponding limitations above.
Regarding claims 6 and 8, Sasaki et al. disclose a semiconductor device (Fig. 14) comprising: a first semiconductor layer (semiconductor layer including 21p and 22p or semiconductor layer including 21n and 22n) over an insulating substrate (SUB), the first semiconductor layer having crystallinity (polysilicon) ([0187]); a first insulating layer (43) over the first semiconductor layer and the insulating substrate; a first conductive layer (Gp or Gn) and a second conductive layer (rightmost BGx) over the first insulating layer; a second insulating layer (44) over the first conductive layer, the second conductive layer, and the first insulating layer; a second semiconductor layer (51) over the second insulating layer; a third conductive layer (52 or 53) and a fourth conductive layer (53 or 52) over the second semiconductor layer (44); a third insulating layer (45) over the third conductive layer and the fourth conductive layer; a fifth conductive layer (TGx) over the third insulating layer; a sixth conductive layer (24p or 24n) over the second insulating layer, wherein the fifth conductive layer overlaps with the second conductive layer, the second semiconductor layer, the third conductive layer, and the fourth conductive layer in plan view, wherein the first conductive layer (Gp or Gn) is overlapped with the first semiconductor layer (semiconductor layer including 21p and 22p or semiconductor layer 21n and 22n) in plan view, wherein the second conductive layer (rightmost BGx) is overlapped with the second semiconductor layer (51) in plan view, wherein the first semiconductor layer serves as an active layer of a first transistor (FETp or FETn), wherein the second semiconductor layer serves as an active layer of a second transistor (PS), wherein a property of the first semiconductor layer (polysilicon) is different from a property of the second semiconductor layer (amorphous silicon), wherein the first insulating layer serves as a gate insulating layer of the first transistor, wherein the first conductive layer serves as a gate electrode of the first transistor, and wherein the sixth conducive layer (24p or 24n) is electrically connected to the first semiconductor layer (semiconductor layer including 21p and 22p or semiconductor layer including 21n and 22n) through a contact hole provided in the first insulating layer (43) and the second insulating layer (44) (claim 6), wherein the second insulating layer (44) serves as a gate insulating layer of the second transistor (PS), and wherein the second conductive layer (rightmost BGx) serves as a gate electrode of the second transistor (claim 8).
Regarding claim 10, Sasaki et al. disclose a display device comprising the semiconductor device according to claim 6 and a display element ([0006]-[0009], [0019] and [0345]).
Regarding claims 11-13, Sasaki et al. disclose a semiconductor device (Fig. 14) comprising: a first semiconductor layer (semiconductor layer including 21p and 22p or semiconductor layer including 21n and 22n) over an insulating substrate (SUB), the first semiconductor layer having crystallinity (polysilicon); a first insulating layer (43) over the first semiconductor layer and the insulating substrate; a first conductive layer (Gp or Gn) and a second conductive layer (rightmost BGx) over the first insulating layer; a second insulating layer (44) over the first conductive layer, the second conductive layer, and the first insulating layer; a second semiconductor layer (51) over the second insulating layer; a third conductive layer (52 or 53) over the second semiconductor layer; a fourth conductive layer (53 or 52) over the second insulating layer (44); a third insulating layer (45) over the third conductive layer, the fourth conductive layer and the second insulating layer; and a fifth conductive layer (24p or 24n) over the third insulating layer, wherein the first conductive layer is overlapped with the first semiconductor layer in plan view, wherein the second conductive layer is overlapped with the second semiconductor layer in plan view, wherein the first semiconductor layer (semiconductor layer including 21p and 22p or semiconductor layer including 21n and 22n) serves as an active layer of a first transistor (FETp or FETn), wherein the second semiconductor layer (51) serves as an active layer of a second transistor (PS), wherein a property of the first semiconductor layer (polysilicon) is different from a property of the second semiconductor layer (amorphous silicon), and wherein the fifth conductive layer is electrically connected to the first semiconductor layer through a contact hole (hole inside which 24p or 24n is formed) provided in the first insulating layer (43), the second insulating layer (44), and the third insulating layer (45) (claim 11), wherein the first insulating layer (43) serves as a gate insulating layer of the first transistor (FETp or FETn), and wherein the first conductive layer (Gp or Gn) serves as a gate electrode of the first transistor (claim 12), and the second insulating layer (44) serves as a gate insulating layer of the second transistor (PS), and wherein the second conductive layer (rightmost BGx) serves as a gate electrode of the second transistor (claim 13).
Regarding claim 17, Sasaki et al. further disclose a display device ([0006]-[0009], [0019] and [0345]) comprising the semiconductor device according to claim 11 and a display element.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 9 and 16 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sasaki et al. (US 2005/0176194)
Regarding claims 4, 9 and 16, Sasaki et al. further disclose that the second semiconductor layer (51) inherently includes a microcrystalline semiconductor ([0187]), because (a) Applicant appears to define a semiconductor layer of amorphous silicon as microcrystalline silicon in ABSTRACT of current application, and therefore, the amorphous silicon layer 51 of Sasaki et al. can be referred to as a microcrystalline semiconductor, and (b) furthermore, Sasaki et al. further disclose in paragraph [0083] with respect to the amorphous silicon layer 11a in Fig. 4A, which should be formed in the same manner as the amorphous silicon layer 51 in Fig. 14 of Sasaki et al., that “like the above 1st process the amorphous silicon film 11a is accomplished at a temperature condition (second temperature condition) of generally about 300 degrees Celsius (572 degrees Fahrenheit)”, which would inherently result in a semi-amorphous or nanocrystalline silicon, which Applicant equated to a microcrystalline silicon in paragraphs [0037], [0133] and [0161] of current application.
If Applicant can prove or show that it is not inherent that the second semiconductor layer includes a microcrystalline semiconductor, it would still have been obvious to one of ordinary skill in the art at the time the invention was made that the second semiconductor layer can include a microcrystalline semiconductor, because (a) the deposition of the amorphous silicon layer disclosed by Sasaki et al. can be performed at different temperatures, at different growth rates, on different substrates, and with different growth techniques to improve its quality, and (b) a semi-amorphous or nanocrystalline active layer, which is microcrystalline as Applicant originally disclosed, would have better electrical characteristics than a completely amorphous active layer in terms of a carrier mobility, a current density, a threshold voltage, and so on.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        November 16, 2022